COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              PRO ALIGNMENT & AUTO REPAIR AND
               ACCIDENT FUND INSURANCE COMPANY
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 2144-13-1                                              PER CURIAM
                                                                                      MARCH 18, 2014
              WILLIAM WASH


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Amanda S. Tapscott; McCandlish Holton, PC, on brief), for
                               appellants.

                               (Richard B. Donaldson, Jr.; Berkley D. Foltz; Jones, Blechman,
                               Woltz & Kelly, P.C., on brief), for appellee.


                     Pro Alignment & Auto Repair and Accident Fund Insurance Company (employer) appeal

              the decision of the Workers’ Compensation Commission (commission) awarding William Wash

              (claimant) medical benefits for a right shoulder injury. Employer argues the commission erred in

              (1) finding that claimant sustained a compensable injury to his right shoulder as a result of a July

              6, 2011 work accident and awarding medical benefits for as long as necessary; (2) finding that

              the opinions of Drs. Adrian Baddar and Joseph Kim were not sufficiently persuasive to

              overcome the opinion of Dr. Michael Sean Hooker; (3) finding that claimant’s additional claim

              of the right shoulder injury was not barred by res judicata; (4) finding that claimant was totally

              disabled as a result of the right shoulder injury; and (5) awarding temporary total disability

              benefits from September 13, 2012 to the present and continuing. We have reviewed the record

              and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
for the reasons stated by the commission in its final opinion. See Wash v. Pro Alignment &

Auto Repair, JCN VA00000479808 (Oct. 10, 2013). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-